Citation Nr: 0522686	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to a compensable rating for a laceration scar of 
the left wrist. 



WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

In August 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

At the hearing in August 2003, the veteran raised the issues 
of service connection for residuals of a back injury, 
residuals of a left knee injury, and residuals of right and 
left foot injuries.  These issues are referred to the RO for 
appropriate action.


FINDING OF FACT

The laceration scar of the left wrist is superficial and non-
tender with no functional limitation. 


CONCLUSION OF LAW

The criteria for a compensable rating for a laceration scar 
of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (before and after August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence that VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Under 38 C.F.R. § 3.159(b), 
the notification must include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  

In this case, the RO provided the pre-adjudicatory VCAA 
notice by letter, dated in February 2002.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely: evidence that the disabling 
effects of the condition have increased in severity.  The 
veteran was informed that VA would obtain VA records and 
records from other Federal agencies, and that with his 
authorization VA would obtain non-federal records on his 
behalf.  In the statement of the case, dated in March 2003, 
the RO cited 38 C.F.R. § 3.159 with the provision that the 
claimant provide any evidence in his possession that 
pertained to a claim.

As for the timing of the § 3.159 notice that followed the 
initial adjudication, the timing did not prejudice the case 
because after the notice the appellant had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing 
before the Board.  
As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and, of Pelegrini, supra (requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, 38 C.F.R. § 3.159). 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

Factual Background

The service medical records disclose that in May 1978 the 
veteran sustained a laceration on the radial side of the left 
wrist, requiring several sutures.  On separation examination, 
there was a 2-cm. scar.  

After service in a November 1978 rating decision, the RO on 
the basis of the service medical records, granted service 
connection for the laceration scar of the left wrist, and 
assigned a noncompensable rating under Diagnostic Code 7805.

There was no further adjudicative action on the claim until 
the veteran filed the current claim in January 2002.  

In January 2002, the veteran was seen by VA in an orthopedic 
consultation.  History included a laceration over the radial 
border of the left wrist in 1978.  The veteran complained of 
pain since 1998 and numbness in the dorsum of the thumb since 
1978.  On examination, there was decreased fine touch over 
dorsum of thumb and the first web.  The remainder of the 
examination was within normal limits.  The assessment was de 
Quervain's disease [painful tenosynovitis due to narrowness 
of the common tendon sheath] of the left wrist.  

On VA examination in March 2002, there was a 2-cm. scar 
between the two extensor tendons of the left thumb.  The scar 
was soft and well healed with normal texture and color.  The 
scar was not attached to the deep structures.  There was no 
depression, tenderness, ulceration, breakdown, inflammation, 
keloid, edema, or loss of underlying subcutaneous tissue.  
The impression was a well-healed scar. 

As for functional loss, the veteran complained of pain, 
swelling, and numbness in the left hand.  He stated that he 
could not feel on the radial side of the hand in the first, 
second, third fingers on the palmar side as well as on the 
dorsal side.  The pertinent finding was proper function of 
the thumb and all fingers.  Grip, strength, and dexterity 
were all normal.  X-rays were normal.  The examiner found no 
nerve lesion associated with the scar. 

In March 2002, the veteran had surgery, consisting of a 
release of the extensor tendon of the left thumb, to relieve 
the pain associated with de Quervain's disease. 

On VA examination in February 2003, the examiner noted that 
the veteran had had surgery for de Quervain's disease of the 
left wrist.  The examiner expressed the opinion that there 
was no relationship between the recent surgery and the 
service-connected scar. 

At the August 2003 hearing, the veteran stated that he has 
had pain and numbness and a dull feeling over his hand ever 
since the laceration and that the scar affected his ability 
to move his wrist.

De Quervain's disease of the left wrist is not an adjudicated 
service-connected disability. 

Rating Criteria 

Disability ratings are determined by comparing present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

While the regulations require review of the recorded history 
of a disability, where, as here, an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is of primary importance.  38 C.F.R. 
§ 4.1; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When a regulation is amended during the appeal period and the 
regulation expressly states an effective date, the new 
regulation cannot be applied prior to the stated effective 
date, but the prior version may be applied, if more 
favorable, to the periods before and after the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2003; 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The regulation for rating skin disabilities was revised, 
effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 
2002).  

Under the old criteria, a 10 percent rating may be assigned 
for a scar, which is superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Under the revised regulation, a scar that is 
superficial and painful on examination warrants a 10 percent 
rating under Diagnostic Code 7804, which are essentially the 
same criteria as the old criteria.  A compensable rating may 
also be assigned under Diagnostic Code 7805, based on 
limitation of function of the part affected.  Under the 
revised regulation, Diagnostic Code 7805 was not amended. 

Analysis

The RO has assigned a noncompensable rating for a laceration 
scar of the left wrist under Diagnostic Code 7805.  

Under either the old or revised criteria for DC 7804, the 
maximum schedular rating for a scar that is objectively 
tender or painful is 10 percent.  On VA examination in 2002, 
the service-connected scar was described as soft and well 
healed with normal texture and color without attachment to 
the deep structures or loss of underlying subcutaneous 
tissue.  The left wrist and thumb pain, which was documented, 
has not been associated with the scar, rather the pain has 
been associated with a tendon condition, which is not an 
adjudicated service-connected disability and cannot be 
considered in rating the service-connected scar.  In absence 
of evidence of a tender or painful service-connected scar, a 
compensable rating under either the old or revised Diagnostic 
Code 7804 is not permissible.  

As for a rating based on limitation of function under 
Diagnostic Code 7805, which was not changed, as there is no 
evidence of limitation of function associated with the 
service-connected scar, as evidenced by proper function of 
the thumb and fingers and with no evidence of a nerve lesion, 
a compensable rating under Diagnostic Code 7805 is not 
warranted.  Any functional limitation of the left wrist and 
thumb has not been associated with the scar, rather 
functional limitation has been associated with a tendon 
condition, which is not an adjudicated service-connected 
disability and cannot be considered in rating the service-
connected scar. 

In light of the above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

A compensable rating for a laceration scar of the left wrist 
is denied.





____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


